Citation Nr: 0718841	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-04 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected residuals of 
amebiasis.

2.  Entitlement to service connection for prostate 
hypertrophy, to include as secondary to herbicide exposure.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of amebiasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision issued in 
January 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which denied 
service connection for hypertension, denied service 
connection for benign prostate hypertrophy, and continued a 
10 percent disability rating for residuals of amebiasis.


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's hypertension to service or to his service-connected 
residuals of amebiasis.

2.  There is no competent medical evidence linking the 
veteran's prostate hypertrophy to service or to exposure to 
herbicides.

3.  The veteran is currently in receipt of the maximum 
schedular evaluation available (10 percent) for his service-
connected residuals of amebiasis, and the competent evidence 
of record does not establish that referral for extraschedular 
evaluation of this disability is warranted.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
duty, nor may it be presumed to have been so incurred, and it 
is not proximately due to or the result of service-connected 
residuals of amebiasis.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2006).

2.  The veteran's prostate hypertrophy neither occurred in 
nor was aggravated by service, nor may it be presumed to have 
been so incurred due to exposure to herbicides.  38 U.S.C.A. 
§§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2006).

3.  The criteria for a disability rating in excess of 10 
percent for service-connected residuals of amebiasis have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic 
Code 7321 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, April 2003, May 2004 and September 2004 letters 
satisfied the four elements delineated in Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this 
notice.  However, in light of the Board's determination that 
the criteria for service connection or an increased 
evaluation have not been met, no disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, non-VA medical records and lay statements have been 
associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Service connection - hypertension

The veteran has contended that his hypertension is related to 
service and therefore should be service-connected.  In his 
notice of disagreement, he also indicated that his 
hypertension is a result of the medication he took while in 
service to treat his stomach disorder, and it therefore 
should be service-connected as secondary to this service-
connected amebiasis.  

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  There are 
specific chronic diseases, including arthritis, 
cardiovascular-renal disease (including hypertension), which 
are subject to presumptive service connection if manifested 
to a degree of 10 percent or more within one year of service 
separation.  38 C.F.R. §§ 3.307, 3.309(e).  No conditions 
other than these listed under 38 C.F.R. § 3.309 will be 
considered chronic.  38 C.F.R. § 3.307(a).  

Service medical records do not reflect treatment for or a 
diagnosis of hypertension.  The veteran's separation Reports 
of Medical Examination and History show no indication of 
hypertension upon leaving service.  In the absence of in-
service treatment and competent medical evidence linking a 
disorder to service, additional development is not warranted 
for direct service connection.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  

There are no post-service medical records which show 
treatment for or a diagnosis of hypertension within a year of 
leaving service.  The veteran reported to a VA examiner at 
the time of his February 2005 hypertension examination that 
he was diagnosed with hypertension in 1977 or 1978, at least 
8 years after service, and the first medical record in the 
claims file that reflects a problem with his blood pressure 
is a private medical record in February 1986.  Thus, the 
preponderance of the medical evidence is against service 
connection for hypertension on a presumptive basis, either.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  Generally, when a veteran 
contends that a service-connected disability has caused a new 
disorder, there must be competent medical evidence that the 
secondary disorder was caused or chronically worsened by the 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998).  

Service connection for the veteran's residuals of amebiasis 
was granted in a July 1970 rating decision.  As noted above, 
he has contended that his hypertension is a result of the 
medication he took while in service to treat his amebiasis, 
and it therefore should be service-connected as secondary to 
this service-connected amebiasis.

A February 2005 VA hypertension examination report reflects 
that the veteran had a history of treatment for entameba 
histolytica while in Vietnam on several occasions with 
intractable infection treated with the medication emetine.  
The examiner diagnosed hypertension, and opined that it is 
less likely as not that the veteran's hypertension was caused 
by a result of treatment with emetine.  The examiner stated 
that in making his decision, he reviewed the pharmacology 
emetine in basic pharmacology by Bertrand Catson, Seventh 
Edition.  There are no other medical records in the claims 
file which link the veteran's hypertension to this medication 
or to his residuals of amebiasis.  Accordingly, the service-
connection claim for hypertension as secondary to the 
veteran's service-connected residuals of amebiasis is denied 
as the evidence fails to establish that the veteran's 
hypertension was proximately caused or aggravated by his 
service-connected stomach disorder or the medication the 
veteran took in service to treat it.  

In terms of the veteran's own statements, he, as a layperson, 
with no apparent medical expertise or training, is not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Since the 
preponderance of the evidence is against entitlement to 
service connection for hypertension, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Service connection - prostate hypertrophy

The veteran contends that his prostate hypertrophy is a 
result of exposure to Agent Orange (herbicides) while serving 
in Vietnam.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia, multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 
see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. Reg. 
59,540-42 (Oct. 6, 2003).  The Secretary of VA has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 
(May 20, 2003).  

The veteran's service personnel records show that he served 
in Vietnam.  Therefore, he meets the criteria for presumption 
of exposure to herbicides while serving in Vietnam.  The 
veteran was diagnosed with benign prostatic hypertrophy in 
1997.  Unfortunately, according to the regulation, prostate 
hypertrophy is not on the list of disorders which would 
warrant service connection as a result of exposure to Agent 
Orange.  Therefore, service connection for the veteran's 
prostate hypertrophy due to herbicide exposure while in 
Vietnam cannot be granted, as it has not been specifically 
determined that a presumption of service connection is 
warranted for this disorder.  

In addition to the presumption provisions for service 
connection due to exposure to herbicides, the Board has a 
duty to consider service connection on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).    

Service medical records do not reflect treatment for or a 
diagnosis of a prostate problem.  His separation Reports of 
Medical Examination and History show no indication of a 
prostate problem upon leaving service.  The first indication 
in the claims file of a prostate problem is a notation in an 
August 1997 private medical record indicating that the 
veteran was starting to have early benign prostatic 
hypertrophy.  In the absence of in-service treatment and 
competent medical evidence linking a disorder to service, 
additional development is not warranted for direct service 
connection.  See Wells, supra.  Thus, without medical 
evidence linking his condition with active duty, there is no 
basis upon which to establish direct service connection.  

In terms of the veteran's own statements, he, as a layperson, 
with no apparent medical expertise or training, is not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu, supra.  Since the preponderance of the evidence 
is against entitlement to service connection for prostate 
hypertrophy, the benefit of the doubt doctrine is not for 
application.  See Gilbert, supra.

Increased rating - residuals of amebiasis

The veteran asserts that his service-connected residuals of 
amebiasis are more severe than the assigned 10 percent 
disability rating suggests and that his disability warrants a 
higher rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  Where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A February 2005 VA stomach examination revealed that the 
veteran reported no history of vomiting, hematemesis or 
melena, that the only medication he was taking was over the 
counter Imodium, and that the veteran did not have 
circulatory disturbance after meals.  The veteran reported 
chronic, watery bowel movements 


with urgency which occurred several days about every other 
week.  He denied episodes of colic distention, nausea or 
vomiting.  Upon examination, his abdomen was non-distended, 
there was no pain or tenderness and bowel sounds were mildly 
hyperactive.  The diagnosis was recurring diarrhea by 
history.  

Amebiasis is rated at 10 percent when the disorder results in 
mild gastrointestinal disturbances, lower abdominal cramps, 
nausea, gaseous distention and chronic constipation 
interrupted by diarrhea.  38 C.F.R. § 4.114, Diagnostic Code 
7321.  The veteran is already receiving a disability rating 
of 10 percent, which is the highest disability rating 
available under this code.  The veteran's current symptoms 
would not warrant a 10 percent disability rating; however, 
this rating, which was originally granted in 1970, is 
protected and cannot be reduced or severed since it has 
consistently been in effect for more than 20 years.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.951(b) (2006).

In order to afford the veteran the highest possible 
disability rating, his claim has been evaluated under all 
potentially applicable diagnostic codes.  However, the 
veteran has not been diagnosed with any other stomach 
diseases that would warrant a rating under other codes.  In 
addition, there is no evidence of record that the veteran's 
service-connected residuals of amebiasis cause marked 
interference with employment, or necessitates frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  The Board is 
therefore not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006).  Thus, the preponderance of the evidence is against 
the assignment of a disability rating in excess of 10 percent 
for the veteran's residuals of amebiasis.  See Gilbert.




ORDER

Service connection for hypertension, to include as secondary 
to amebiasis, is denied.

Service connection for prostate hypertrophy, to include as 
secondary to herbicide exposure, is denied.

A disability rating in excess of 10 percent for residuals of 
amebiasis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


